Exhibit 10.15

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

SUBLICENSING CONSENT

This SUBLICENSING CONSENT (the “Consent”) is entered this August 2, 2006 (the
“Consent Date”) by Arius Pharmaceuticals, Inc. (“Arius”) and Arius Two, Inc.,
“Arius Two”).

WHEREAS, Arius and Arius Two are parties to that certain BEMA License Agreement,
dated August 2, 2006, as amended August 2, 2006 by that certain First Amendment
Agreement (the “Arius Two License”);

WHERAS, Arius and BioDelivery Sciences International, Inc. (“Parent”; with
Arius, “BDSI”) intend to grant Meda AB (“Meda”) rights to develop and
commercialize the Fentanyl Product in Europe as will be described in a license
agreement to be executed between BDSI and Meda in the form attached hereto as
Exhibit A (the “Meda License”), such license to be executed simultaneously with
or following the execution of this Consent;

WHEREAS, Section 3.01(b) of the Arius Two License requires Arius Two’s approval
of the Meda License;

WHEREAS, Arius Two wishes to enable Arius to enter into the Meda License in
order to maximize the commercial success of the Fentanyl Product by executing
this Consent.

NOW THEREFORE, in consideration of the foregoing premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties to this Consent agree as follows:

1. Definitions. Any capitalized terms not separately defined in this Consent or
by reference to the Meda License shall have the meaning provided in the Arius
Two License.

2. *** Product is *** Product. The parties agree that, notwithstanding anything
to the contrary, if the *** Product *** Product (as defined in the Arius Two
License without reference to this Consent) and the First Commercial Sale of such
*** Product (as defined in the Arius Two License without reference to this
Consent) occurs during the term of the Meda License, ***.

3. Consent and Approval.

(a) Arius Two hereby (i) approves of the Meda License and Arius’ execution
thereof as required by Section 3.01(b) of the Arius Two License and (ii) waives
Arius’ obligations under clause (ii) of the second sentence of Section 3.01(b)
of the Arius Two License with respect to Section 2.01(a) of the Meda License.

(b) Arius Two further agrees that, notwithstanding anything to the contrary:

i. if Meda performs in accordance with the covenant contained in Section 2.01(a)
of the Meda License, Arius shall be deemed to perform in accordance with the
covenant contained in Section 2.01(a) of the Arius Two License with respect to
the Territory; and



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”.

ii. in the event a failure by Meda to perform in accordance with the covenant
contained in Section 2.01(a) of the Meda License results in a failure of Arius
to perform in accordance with the covenant contained in Section 2.01(a) of the
Arius Two License, (1) Arius Two shall not be entitled to terminate Arius’
rights with respect to the Fentanyl Product pursuant to Section 2.01(a) of the
Arius Two License and (2) Arius Two shall only be entitled to render
nonexclusive Arius’ rights with respect to the Fentanyl Product pursuant to
Section 2.01(a) of the Arius Two License (x) upon sixty (60) days’ notice and a
failure to remedy such failure within such sixty (60) day period, (y) with
respect to the Territory (as defined in the Meda License), and (z) prior to
Meda’s obtaining Marketing Authorizations (as defined in the Meda License) in
Germany and any two (2) additional countries within the Territory (as defined in
the Meda License).

4. License to Continue in Full Force and Effect. To the extent that the terms of
the Arius Two License are varied by Sections 2 and 3(b) of this Consent with
respect to the Meda License or Arius’ performance as it relates thereto or to
certain payment obligations with respect to the Territory, such variations shall
be deemed to be lawfully made amendments to the Arius Two License pursuant to
Section 14.11 thereof with respect to the Meda License and performance as it
relates thereto or to certain payment obligations with respect to the Territory.
Except as it may be modified by Sections 2 and 3(b) of this Consent with respect
solely to the Meda License or Arius’ performance as it relates thereto or to
certain payment obligations with respect to the Territory, the Arius Two License
shall remain unchanged and in full force and effect. Nothing in this Consent
shall operate as or be deemed to be an amendment of the Meda License.

5. Governing Law. This Consent shall be governed by, and construed and enforced
in accordance with, the laws of the State of North Carolina, without regard to
its conflicts of laws rules.

6. Counterparts. This Consent may be executed in two or more counterparts, each
of which shall be deemed and original, but all of which together shall
constitute one and the same instrument. Signatures to the Consent may be
transmitted via facsimile and such signatures shall be deemed to be originals.

[Signature page to follow]

 

2



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED***

Note: The portions hereof for which confidential

treatment are being requested are denoted with “***”.

IN WITNESS WHEREOF, the parties have executed and delivered this Consent as of
the Consent Date.

 

ARIUS PHARMACEUTICALS, INC. By:  

/s/ Mark A. Sirgo

Name:   Mark A. Sirgo Title:   President MEDA AB (publ) By:  

/s/ Anders Lonner

Name:   Anders Lonner Title:   CEO ARIUS TWO, INC. By:  

/s/ Mark A. Sirgo

Name:   Mark A. Sirgo Title:   President and CEO